Decree affirmed. The executrix disputed the validity of a deficiency assessment of the Federal estate tax, and after a conference with the taxing officials she secured a substantial reduction of the amount of the tax. She settled the claim for a fair and reasonable amount. The evidence showed that she acted in good faith and with sound judgment and, as the judge found, “with due regard to the fiduciary obligation to the estate.” There was no error in crediting her with this amount in the allowance of her account. Chadbourn v. Chadbourn, 9 Allen, 173. Bardwell v. Hatch, 219 Mass. 43. Hays v. Heinz, 317 Mass. 337. For earlier decision see Galvin v. Cavanaugh, 323 Mass. 486.